THE:ATTORNEY,GENERAL
                      OF?t%XAS




Honorable Walter E. Wilson       'Opinion No. WW-1286
County Attorney
Ector County                     Re:   Whether a privately
Odessa, Texas                          published brochure may
                                       be mailed with jury
Dear Mr. Wilson:                       summons.
        Your letter reads in part as follows:
            "May a brochu&published by a private
        organization was a guide for jurors bearing
        the name of the prSvate organization be in-'
        eluded in an envelope with a jury service
        notice card mailed by the County to persons
        summoned for jury service?"
        The Constitution provides for the-offims of
the clerks of courts of record, and prescribes the duties
and authority of such officers. 12 T.J.2d 139.
        Article V, Section 2,Oof the Texas ConsMtution
provides that the duties of the county clerk are to be pre-
scribed by the Legislature. The Legislature has set out
the powers and duties of the clerk in Articles 1935-1948,
Vernon's Annotated Civil Statutes.
        A careful reading of Article 1935-1948, V.A.C.S.
failed to disclose any statutory authority permitting the
county clerk to mail out a brochure incidental to the
functions of his office.
        Therefore, it is our opinion that the county clerk
does not have the authority to ,sendout a brochure with the
jury service card.
Honorable Walter E. Wilson, page 2.     (wit-1286)

                          SUMMARY

              A county,clerk doesn't have the
              constitutional or statutory auth-
              ority to mail a brochure with a
              jury service notice card.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas



                                    Irwin R. Salmanson
1RS:wb:zt                           Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert,.Chairman
Jack Goodman
Thomas Burrus
Dudley McCalla
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.